UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06624 Nuveen New York Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen New York Select Tax-Free Income Portfolio (NXN) December 31, 2014 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 93.4% MUNICIPAL BONDS – 93.4% Consumer Discretionary – 0.2% $ 100 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BBB $ 101,837 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Consumer Staples – 2.1% Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed 6/16 at 100.00 B Bonds, Refunding Series 2006A-2, 5.250%, 6/01/26 Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed 6/16 at 100.00 B Bonds, Series 2006A-3, 5.000%, 6/01/35 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 24.0% Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 BB+ Schools, Series 2007A, 5.000%, 4/01/37 Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, 12/20 at 100.00 B Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 30 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/23 at 100.00 A– Series 2013A, 5.000%, 7/01/44 Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call AA– Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured 50 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 AA– 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 4/21 at 100.00 AAA 2011A, 5.000%, 10/01/41 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2010A, 5.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa3 2010, 5.250%, 7/01/35 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Ba1 College Refunding, Series 2007-A1, 5.000%, 8/01/46 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University 9/23 at 100.00 A Project, Series 2013, 5.000%, 9/01/38 Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of 7/21 at 100.00 AA– Rochester Project, Series 2011B, 5.000%, 7/01/41 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 AA– Project, Series 2006, 4.750%, 3/01/46 – NPFG Insured New York City Trust for Cultural Resources, New York, Revenue Bonds, Wildlife Conservation No Opt. Call AA– Society, Series 2014A, 5.000%, 8/01/32 65 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Total Education and Civic Organizations Financials – 1.0% New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2005, 5.250%, 10/01/35 Health Care – 11.0% Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter’s Hospital, Series 11/17 at 100.00 A+ 2008A, 5.250%, 11/15/32 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 3/16 at 100.00 A+ System, Series 2006, 5.000%, 3/01/41 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 AA– Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.000%, 12/01/15 No Opt. Call Ba1 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006-1, 5.000%, 7/01/35 Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 3/15 at 100.00 AA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 A– 2011A, 6.000%, 7/01/40 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 2/17 at 100.00 BB+ 90 5.500%, 2/01/32 2/17 at 100.00 BB+ Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 3/15 at 100.00 B+ Series 2001B, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 0.5% New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Industrials – 1.6% 40 Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt 1/25 at 100.00 N/R Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 Total Industrials Long-Term Care – 2.8% Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Ba3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 50 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured East Rochester Housing Authority, New York, FHA-Insured Mortgage Revenue Refunding Bonds, 3/15 at 100.00 N/R Jewish Home of Rochester, Series 2002, 4.625%, 2/15/17 Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. 11/16 at 100.00 N/R Project, Series 2006A, 6.000%, 11/15/36 25 Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 100.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.500%, 7/01/18 Total Long-Term Care Tax Obligation/General – 4.1% New York City, New York, General Obligation Bonds, Fiscal 2008 Series D, 5.125%, 12/01/25 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured 5 New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 AA Yonkers, New York, General Obligation Bonds, Series 2011A, 5.000%, 10/01/24 – AGM Insured 10/21 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 24.9% Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General No Opt. Call AAA Purpose Series 2012D, 5.000%, 2/15/37 Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, No Opt. Call AAA 5.000%, 3/15/44 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 2/24 at 100.00 AAA Fiscal 2014 Series D-1, 5.000%, 2/01/35 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Tender 5/19 at 100.00 AAA Option Bond Trust 3545, 13.963%, 5/01/32 (IF) New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 2/21 at 100.00 AAA Subordinate Series 2011-D1, 5.250%, 2/01/30 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/26 (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA+ 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, No Opt. Call AA+ 5.500%, 4/01/20 – AMBAC Insured (UB) (4) New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, 3/17 at 100.00 AAA Tender Option Bond Trust 09-6W, 13.241%, 3/15/37 (IF) (4) Sales Tax Asset Receivable Corporation of New York City, New York, Sales Tax Asset Revenue 10/24 at 100.00 AAA Bonds, Fiscal 2015 Series A, 5.000%, 10/15/29 Total Tax Obligation/Limited Transportation – 9.6% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, No Opt. Call AA– 5.000%, 11/15/15 – FGIC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2014B, 5/24 at 100.00 AA– 5.250%, 11/15/38 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/15 at 100.00 BB British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade 11/21 at 100.00 A+ Center Project, Series 2011, 5.000%, 11/15/44 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 9/24 at 100.00 AA– Eighty-Forth Series 2014, 5.000%, 9/01/33 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA Eighth Series 2008, Trust 2920, 17.814%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Total Transportation U.S. Guaranteed – 2.7% (5) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call Aaa County Issue, Series 1986, 7.375%, 7/01/16 (ETM) Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A (5) Civic Facility Project, Series 2005, 5.000%, 10/01/35 (Pre-refunded 10/01/15) New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 N/R (5) (Pre-refunded 6/01/16) Total U.S. Guaranteed Utilities – 8.2% Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 35 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 AA– 50 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 9/24 at 100.00 A– 5.000%, 9/01/44 Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue No Opt. Call BB+ Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE, 12/23 at 100.00 AAA 5.000%, 12/15/41 Total Utilities Water and Sewer – 0.7% New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/18 at 100.00 AA+ Revenue Bonds, Tender Option Bond Trust 3484, 18.225%, 6/15/37 (IF) $ 47,920 Total Long-Term Investments (cost $49,047,660) SHORT-TERM INVESTMENTS – 7.0% MUNICIPAL BONDS – 7.0% Education and Civic Organizations – 1.8% $ 1,000 Syracuse Industrial Development Agency, New York, Civic Facility Revenue, Syracuse University, 3/15 at 100.00 A-1+ $ 1,000,000 Variable Rate Demand Obligations, Series 2005B, 0.040%, 12/01/35 (6) Tax Obligation/General – 2.1% New York City, New York, General Obligation Bonds, Variable Rate Demand Obligations, Fiscal 3/15 at 100.00 A-1 Sub Series 2005F-4, 0.000%, 9/01/35 (6) Tax Obligation/Limited – 1.7% Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 3/15 at 100.00 A-1+ Demand Obligations, Refunding Series 2002B-1, 0.030%, 11/01/22 (6) Transportation – 1.4% Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Variable Rate 3/15 at 100.00 A-1+ Demand Obligations, Series 2001B, 0.040%, 1/01/32 (6) $ 4,000 Total Short-Term Investments (cost $4,000,000) Total Investments (cost $53,047,660) – 100.4% Floating Rate Obligations – (1.8)% Other Assets Less Liabilities – 1.4% Net Assets – 100% $ 56,924,120 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Short-Term Investments: Municipal Bonds — — Total $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2014, the cost of investments was $52,028,130. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investor Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect as of the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York Select Tax-Free Income Portfolio By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 27, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 27, 2015
